Citation Nr: 1452246	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-43 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and has subsequently been transferred to the Pittsburgh, Pennsylvania, RO.

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011. A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in March 2014.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

As stated in the previous Board remand, the Veteran testified at the September 2011 Board hearing that he did not have a history of ulcers, and was never treated for such, prior to his military service.  He continues to adamantly deny his ulcer started prior to service but contends it was caused during service.

According to the in-service treatment records, it is clear that the Veteran was diagnosed with, and treated for, peptic ulcer disease and duodenal ulcers.  A January 1972 treatment record indicates the Veteran reported a history of peptic ulcer disease in the past and was experiencing much indigestion and darkening of stools.  The treatment record indicates that later that month, an x-ray revealed active peptic ulcers.  Another record dated January 1972 states that active duodenal ulcer was on the upper gastrointestinal (GI) x-ray that month.  Furthermore, an "[upper] GI as civilian in [December 1970] showed active ulcers, [and] he claims initial ulcer demonstrated [approximately] 6 months prior to [December 1970].  Entered active duty [September 9, 1971] as [a] volunteer.  Technically he was ineligible for induction under AR40-501 [chapter] 2 [because of] documented peptic ulcer disease."

Therefore, despite the Veteran's testimony that he did not experience any peptic ulcers prior to service, the prior statements made while receiving treatment during service are contrary to his current contentions.  In addition, while the Veteran testified that he still experiences peptic ulcers on and off, clarification of his current disability was necessary.  In March 2014, the Board found the Veteran should be afforded a new VA examination addressing these issues.

The Veteran was afforded a VA examination in June 2014.  Upon a review of the VA examination report, the Board finds this VA medical opinion to be inadequate.
The examiner opined:

[The Veteran] has a documented history of chronic/recurring peptic/ulcer disease, probably related at least in part to Helicobacter pylori infection.  Based on the reviewed evidence this began prior to his induction into the Armed Services and was associated with multiple hospital admissions.  It does not appear that his condition was exacerbated by or during his military service.

The Board finds none of these statements correctly address the requisite legal standard of whether the peptic ulcer clearly and unmistakably (i.e., undebatably) existed prior to service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  Additionally, assuming the peptic ulcer disorder clearly and unmistakably existed prior to service, the examiner did not address the correct standard of whether there was a permanent increase in the severity of the underlying pathology associated with the peptic ulcer disorder that occurred during the Veteran's active military service.  Id.  As such, the Board finds the opinions rendered by this VA examiner to be inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, a new VA examination should be conducted and the examiner should provide a more accurate opinion, one which is responsive to the proper legal standard.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist in order to ascertain the current nature and etiology of any diagnosis of peptic ulcer disease.

The examiner is requested to provide the following information:

a. On the basis of the record, is there clear and unmistakable (obvious or manifest) evidence that any currently diagnosed peptic ulcer disease preexisted the Veteran's entry into active military service, and 

b. If not, is there clear and unmistakable (obvious or manifest) evidence that peptic ulcer disease was not aggravated (permanently increased in severity beyond the natural progress of the disorder) in service? 

c. If there is not clear and unmistakable (obvious or manifest) evidence both that the Veteran's peptic ulcer disease pre-existed service and was not aggravated therein, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it is etiologically related to his period of active service. 

All appropriate testing must be conducted and these results must be included in the examination report.  A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  The claims file must be available for review by the examiner in conjunction with the examination and review of the claims file should be acknowledged in the report. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (en banc)). 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

